DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 21 May 2020. Claim(s) 1-15 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 30 April 2021 and 7 December 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2020/0102885 to Kupratis et al. (hereinafter “KUPRATIS”).

(A) Regarding Claim 1:
	KUPRATIS discloses:
An aircraft cabin blower system comprising:
a cabin blower including a compressor (74, Fig. 2) configured to provide air to a cabin of the aircraft (paragraph 0046);
a variable drive system configured to drive the compressor and including an electric variator (66, 86, 76 and 110) and a summing gearbox (70); and
a main transmission configured, when operating in a blower mode, to receive mechanical power from a gas turbine engine (20) and input mechanical power to the summing gearbox in a forward direction; and configured, when operating in a starter mode, to receive mechanical power from the summing gearbox and input mechanical power to the gas turbine engine (paragraph 0038);
wherein the aircraft cabin blower system further includes a first one-way rotation device (89) adapted to permit free rotation of the main transmission in the forward direction and to prevent rotation of the main transmission in a reverse direction opposite to the forward direction (paragraph 0042).

	(B) Regarding Claim 2:
		KUPRATIS further discloses:
The electric variator comprises a first electrical machine (86), a second electrical machine (66), and a power management system (76 and 110), the first and the second electrical machines being independently configured to work as electric motors and/or as power generators (Fig. 2).

(C) Regarding Claim 3:
		KUPRATIS further discloses:
The second electric machine (66, Fig. 2) is connected to the compressor (74) of the cabin blower.

(D) Regarding Claim 4:
		KUPRATIS further discloses:
The first electrical machine (86, Fig. 2) and the second electrical machine (66) are connected to the power management system (76 and 110).

(E) Regarding Claim 5:
		KUPRATIS further discloses:
The first electrical machine (86, Fig. 2) is connected to the summing gearbox (70) through a first auxiliary transmission (90), and the second electrical machine (66) is connected to the summing gearbox through a second auxiliary transmission (94).

(F) Regarding Claim 9:
		KUPRATIS further discloses:
The first one-way rotation device (89, Fig. 2) includes a freewheel with a ratchet device comprising sprung pawls, or a sprag clutch (paragraph 0042).

(G) Regarding Claim 10:
		KUPRATIS further discloses:
The first one-way rotation device (89, Fig. 2) is arranged such that centrifugal forces move the sprung pawls or sprags into an unlocked position when the main transmission rotates in the forward direction (paragraph 0042).

(H) Regarding Claim 11:
		KUPRATIS further discloses:
The summing gearbox (70, Fig. 2) is an epicyclic gearbox, or a differential gear (paragraph 0040).

(I) Regarding Claim 12:
		KUPRATIS further discloses:
A gas turbine engine (Fig. 1) comprising the cabin blower system of claim 1.

(J) Regarding Claim 13:
		KUPRATIS further discloses:
An aircraft comprising the cabin blower system of claim 1 (paragraph 0013).

(K) Regarding Claim 14:
		KUPRATIS further discloses:
Use of the aircraft cabin blower system of claim 1, to drive the cabin blower purely electrically by means of the electric variator without running the gas turbine engine (paragraph 0053-0054).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUPRATIS, as applied to claim 5 above, and further in view of United States Patent No. 8,118,253 to Casado Abarquero et al. (hereinafter “CASADO ABARQUERO”).

(A) Regarding Claim 6:
	KUPRATIS teaches:
A main transmission with a first one-way rotation device (89), a first auxiliary transmission (90, Fig. 2) with a one-way rotation device (88) and a second auxiliary transmission19 DOCKET NUMBER: 2020P00072 US(94, Fig. 2).
However, the difference(s) between KUPRATIS and the claimed invention is that KUPRATIS does not explicitly teach a second one-way rotation device associated with the second auxiliary transmission.
	CASADO ABARQUERO teaches:
A main transmission with a first one-way rotation device (10, Fig. 2), a first auxiliary transmission (coupled to motor 9/generator 6), and a second auxiliary transmission (coupled to compressor 4) with a second one-way rotation device (11).
Accordingly, the prior art references teach a clutch between the starter motor and transmission and a clutch between the compressor and transmission are elements that are known in the art for providing coupling of transmission shafts to the accessory power unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify KUPRATIS by substituting the accessory power unit arrangement for the accessory power unit arrangement of CASADO ABARQUERO because both elements were known equivalents for providing power in order to carry out the start-up of the engine.
The substitution would have resulted in the predictable effect of permitting a functioning mode where the compressor is decoupled from the transmission during start-up, thereby eliminating the parasitic power used for turning the compressor and reducing the necessary power that the APU requires (CASADO ABARQUERO column 5, lines 6-26).

	(B) Regarding Claim 7:
		KUPRATIS as modified by CASADO ABARQUERO further teaches:
The second one-way rotation device (CASADO ABARQUERO, 11, Fig. 2) includes a freewheel with a ratchet device comprising sprung pawls, or a sprag clutch (KUPRATIS paragraph 0040).
	
(C) Regarding Claim 8:
		KUPRATIS as modified by CASADO ABARQUERO further teaches:
The second one-way rotation device (CASADO ABARQUERO, 11, Fig. 2) is arranged such that centrifugal forces move the sprung pawls or sprags into an unlocked position when the main transmission rotates in the forward direction (KUPRATIS paragraph 0040 and CASADO ABARQUERO column 2, lines 51-57).

(D) Regarding Claim 15:
		KUPRATIS as modified by CASADO ABARQUERO further teaches:
Use of the aircraft cabin blower system of claim 1, to drive the cabin blower purely electrically by means of the electric variator without running the gas turbine engine (KUPRATIS paragraph 0053-0054).

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2016/0167789 to Knight teaches clutch between the compressor of cabin blower system and the transmission. US 2002/0195285 to Egami teaches a clutch between the compressor and transmission system and between the electric motor and the compressor transmission shaft. US 4,514,976 to Christoff teaches a compressor coupled to gearbox by clutch and a motor coupled to gearbox by a clutch. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745